DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections
All rejections pertaining to claim 2 is moot because the claim was cancelled in view of the amendments filed on Mar. 24, 2021.
The objection to claim 3 for minor informalities is hereby withdrawn in view of the claim amendments filed on Mar. 24, 2021.

Maintained, Modified and New Claim Rejections - 35 USC § 102
Applicant’s claim amendments have necessitated the following modified and new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-6, 9-13 and 24 remain rejected and claim 25 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland et al. (US 6,423,857; published: Jul. 23, 2002; of record).
Copeland et al. is directed to improved method for recovering fatty acids during purification of vegetable oil (Abstract). Copeland et al. teach an organic acid refining process, wherein a dilute aqueous organic acid solution is admixed with a heated stream of crude vegetable oil to give an acid-oil blend (limitation of instant claims 1 and 24-25). Furthermore, the acid-blend is thereafter subjected to high shear for a time sufficient to finely disperse the dilute aqueous organic acid solution in the crude vegetable oil (“dispersed” limitations of instant claims 1 and 25). Copeland et al. teach that the following are vegetable oils suitable for organic acid refining: those derived from soybean oil, corn oil, cottonseed oil, palm oil, peanut oil, rapeseed oil, safflower oil, sunflower seed oil, sesame seed oil, rice bran oil, coconut oil, canola oil, and mixtures thereof. It is noted that the teaching of “mixtures thereof” reads on instant claims 6 and 11. A particularly preferred vegetable oil is soybean oil (limitation of instant claims 1, 5, 9 and 24-25). Copeland et al. teach that acidulated soapstock contains about 20-30% by weight triglycerides, 65-70% by weight fatty acids and about 5% by weight tocopherols, sterols and other impurities (limitation of instant claim 4). 
Copeland et al. teach that the dilute aqueous organic acid solution may be prepared from any food grade organic acid such as acetic acid (limitation of instant claims 1 and 10). Since Copeland et al. teach the same acid oils (e.g., those recited in 
Therefore, by teaching all the limitations of claims 1, 3-6, 9-13 and 24-25, Copeland et al. anticipate the instant invention as claimed.

Claims 1, 6-8 and 10 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (CN 107047975; published: Aug. 18, 2017; of record).
Luo et al. teach a composition comprising a plant essential oil (e.g., cinnamon oil), an acid (e.g., acetic acid) and a prebiotic (limitation of instant claims 1, 6-8, 10 and 24; [0009]-[0011]).
With regards to the “dispersed” and “pKa” limitations of instants claims 1 and 24, Luo et al. teach the same essential oil (cinnamon oil, recited in instant claim 8) and the same organic acid (acetic acid, recited in instant claim 10), they must necessarily have the same claimed pKa and must necessarily have the same formulation properties such as dispersion of acid in oil. (See MPEP §2112 I and II).
Therefore, by teaching all the limitations of claims 1, 6-8, 10 and 24, Luo et al. anticipate the instant invention as claimed.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the acid-blend of Copeland and that of Luo et al. is not described as the instant specification’s definition of acid oil (containing high levels of free fatty acids) (Remarks: p. 5 and 7).

Applicants argue that the organic acid used in the present invention is not mixed with water before being combined with acid oil (Remarks: p. 6).
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., addition of water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, it is noted that due to the “comprising” claim language, the claimed composition can contain all the claimed components as well as any other ingredients/components.
Applicants argue that the acid oil of Copeland et al. does not contain dispersed organic acid as required by instant claims 1 and 24 (Remarks: p. 6).
This is not found persuasive. In response, and as indicated in the instant rejection, Copeland et al. teach the acid-blend is thereafter subjected to high shear for a time sufficient to finely disperse the dilute aqueous organic acid solution in the crude vegetable oil, which reads on the “dispersed” limitation of the instant claims.

This is not found persuasive. In response, one of ordinary skill in the art would understand that the step of mixing ingredients does not indicate what form the mixture will be in after the step. When mixing ingredients a solution could occur (when all ingredients dissolve in a solvent, for example) or a dispersion could occur. As indicated in the instant rejection, since Luo et al. teach the same essential oil (cinnamon oil, recited in instant claim 8) and the same organic acid (acetic acid, recited in instant claim 10), they must necessarily have the same claimed pKa and must necessarily have the same formulation properties such as dispersion of acid in oil. (See MPEP §2112 I and II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617